                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5:14-CR-160-BR

UNITED STATES OF AMERICA,                                   )
                                                            )
                 v.                                         )        ORDER
                                                            )
SAMUEL NEAL STRICKLAND                                      )

        This matter is before the court on defendant’s emergency motion to reduce his sentence.

(DE # 96.) The government filed a response in opposition. (DE # 101.)

        In 2014, defendant pled guilty to conspiracy to distribute 100 grams or more of heroin.

The court sentenced him to 243 months imprisonment.

        Defendant seeks a reduction in his sentence, presumably to time served, pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act of 2018 (“First Step Act”).1 Under

this statute, the court may reduce a term of imprisonment for extraordinary and compelling

reasons if “the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” 18

U.S.C. § 3582(c)(1)(A).

        The government argues defendant’s motion should be denied because he has failed to

comply with the statute’s exhaustion/lapse requirement, among other reasons. (Resp., DE # 101,

at 1; see also id. at 16-17.) Although defendant recognizes § 3582(c)(1)(A) requires a defendant,

at a minimum, to submit a request to the warden, (see Mot., DE # 96, at 13), he does not allege

that he complied with this requirement or that it should be waived. Under these circumstances,


1
 The First Step Act amended § 3582(c)(1)(A) to permit a defendant to bring such a motion. See Pub. L. No. 115-
391, § 603(b), 132 Stat. 5194, 5239 (2018).



           Case 5:14-cr-00160-BR Document 102 Filed 02/18/21 Page 1 of 2
the court will not consider the merits of defendant’s motion. Accordingly, defendant’s motion is

DENIED WITHOUT PREJUDICE to his refiling it after exhausting his administrative remedies.

       This 18 February 2021.




                                     __________________________________
                                                    W. Earl Britt
                                                    Senior U.S. District Judge




                                               2

         Case 5:14-cr-00160-BR Document 102 Filed 02/18/21 Page 2 of 2
